DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

           Claim 2 is objected to because of the following informalities:  
           In claim 2, “(i) receive a digital frequency control signal and a reference clock signal, the digital frequency control signal being indicative of a phase difference between the data signal and the output clock signal” in lines 8 – 10 should be corrected to “(i) receive [[a]] the digital frequency control signal and a reference clock signal, the digital frequency control signal being indicative of [[a]] the phase difference between the data signal and the output clock signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 2 – 5, 9, 11 – 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al (US 9,306,730) in view of Hossain et al (US 2015/0078495).

             Re claim 2, Shu teaches of a clock and data recovery (CDR) device (Fig.4), comprising: a digital phase detector circuit (#421, Fig.4) configured to (i) receive a data signal (#300, Din, Fig.4) and an output clock signal (#418, Fig.4), (ii) detects a phase error between the data signal and the output clock signal (Col 9, Lines 12 – 14 and Col 10, Lines 7 – 10 and Fig.4) , and (iii) generates a phase error signal based on the detected phase (#426, Fig.4); and a fractional-N phase lock loop (Frac-N PLL) circuit (#410, Fig.4) configured to control either one of an output frequency and an output phase of the output clock signal (#411, PFD, Fig.4) according to a digital frequency control signal (FCW, Fig.4) that is based on the detected phase error between the data signal and the output clock (FCW is based on PD, #421, Fig.4), the Frac-N PLL circuit being configured to (i) receive a digital frequency control signal (#410 receives FCW, as shown in Fig.4) and a reference clock signal (#410 receives REF, #101, as shown in Fig.4), the digital frequency control signal being indicative of the phase error between the data signal and the output clock signal (FCW, Col 12, Lines 39 – 67 and Fig.4) (ii) generate the output clock signal (#418, Fig.4) using an oscillator (#417, Fig.4) that is controlled in accordance with the digital frequency control signal and the reference clock signal (as shown in #410 of Fig.4). However, Shu does not specifically mention of the detected phase error between the data signal and the output clock signal being a detected phase difference.
            Hossain teaches of detecting a phase difference between a data signal and an output clock signal (#221, Fig.7 and #101, Fig.8), and generating a phase difference signal based on the detected phase difference (#221, Fig.7 and Paragraph 0046).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the phase detector of Shu detect a phase difference between the data signal and the output clock signal so as to accurately determine the phase error.

             Re claim 3, Shu teaches of further comprising a filter circuit (proportional-integral (PI) loop filter, #422 – #425, Fig.4) configured to (i) receive the phase difference signal  (#426, Fig.4) and (ii) generate the digital frequency control signal based on the phase difference signal (#428, FCW, Fig.4), the digital frequency control signal controlling the oscillator (#417, Fig.4) to adjust one of an output frequency and an output phase of the output clock signal (to adjust the output of the PFD, Fig.4).

             Re claim 4, Shu teaches of wherein the filter circuit is a digital loop filter (#420 is in the digital domain, Col 9, Lines 12 – 27). Hossain further teaches of a filter circuit being a digital loop filter (#102, Fig.8).

             Re claim 5, Shu and Hossain teach all the limitations of claim 2 as well as Shu teaches of an oscillator (#417, Fig.4 and Col 7, Lines 55 – 67) configured to generate the output clock signal (#418, Fig.4) based on an oscillator control signal (#432, Fig.4) and an oscillator compensation signal (#402, Fig.4). Hossain teaches of the Frac-N PLL circuit comprising a voltage-controlled oscillator (VCO) (#224, VCO, Fig.7).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the oscillator to be a VCO coupled to the analog loop filter for implementing the analog PLL.

             Re claim 9, Shu teaches of wherein the digital frequency control signal includes a frequency control word (FCW, #428, Fig.4) configured as a frequency control input of the Frac-N PLL circuit (as shown in Fig.4).

            Re claim 11, Shu teaches of wherein the Frac-N PLL circuit comprises: a sigma delta modulator (#603, Fig.6) configured to generate a frequency control signal (#605, Fig.6) based on the digital frequency control signal (#428, Fig.6); a frequency divider circuit (MMD, #601, Fig.6) configured to generate a divided clock signal (#419, Figures 4 and 6) based on the output clock signal (#418, Figures 4 and 6) and the frequency control signal (#605, Fig.6) generated by the sigma delta modulator (#603, Fig.6, Col 8, Lines 48 – 57); and a phase detector (#411, Fig.4) configured to generate a phase detection signal based on the reference clock signal (REF, #101, Fig.4) and the divided clock signal (#419, Fig.4). 

             Re claim 12, Shu and Hossain teach all the limitations of claim 2 as well as Hossain teaches of wherein the Frac-N PLL circuit further comprises: a charge pump (charge pump, Paragraph 0039, #121, #122, Fig.4) configured to generate current pulses (current sources, Fig.4) based on the phase detection signal (from #120, Fig.4); and a loop filter configured to generate the oscillator control signal based on the current pulses (#123, #124, Fig,4).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have effectively used other PLL implementations such as using charge pump based loop filter to filter out the high frequency components. 

            Re claim 14, Shu teaches of wherein the frequency divider circuit comprises a multi-modulus divider configured to generate the divided clock signal (MMD, #601, Fig.6).

            Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shu and Hossain in view of Zhang (US 2008/0001657).

            Re claim 6, Shu and Hossain teach all the limitations of claim 5 except of wherein the Frac-N PLL circuit has an associated frequency roll off, the oscillator compensation signal being configured to reduce the frequency roll off introduced by the Frac-N PLL circuit.
            Zhang teaches of a Frac-N PLL circuit having an associated frequency roll off, an oscillator compensation signal being configured to reduce the frequency roll off introduced by the Frac-N PLL circuit (Paragraph 0063 and Fig.9).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the oscillator compensation signal achieve sharper roll-off for a fractional-N PLL for improved noise cancellation.

            Re claim 7, Shu teaches of wherein the Frac-N PLL circuit comprises a feedforward path circuit (#411 - #417 components form a feedforward path, Fig.4) that includes a sigma delta modulator (#603, Fig.6).

            Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shu and Hossain in view of Kim et al (US 2019/0310587).

            Re claim 13, Shu and Hossain teach all the limitations of claim 12 except of wherein the sigma delta modulator is configured to convert the digital frequency control signal to the frequency control signal based on an integer division ratio.
            Kim teaches of a sigma delta modulator configured to convert digital frequency control signal to a frequency control signal based on an integer division ratio (Paragraph 0041 and Fig.2).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have converted the digital frequency control signal to the frequency control signal based on an integer division ratio so as to satisfy a fractional division ratio.

Allowable Subject Matter

           Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633